Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.22AG

 

 

 

THIRTY-SECOND AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC

 

THIS THIRTY-SECOND AMENDMENT (the “Amendment”) is made by and between CSG
Systems, Inc. (“CSG”) and Comcast Cable Communications Management, LLC
(“Customer”). The Effective Date of this Amendment is the date last signed
below.  CSG and Customer entered into a certain CSG Master Subscriber Management
System Agreement (CSG document #2501940) with an effective date of March 1, 2013
(the “Agreement”) and now desire to amend the Agreement in accordance with the
terms and conditions set forth in this Amendment. If the terms and conditions
set forth in this Amendment shall be in conflict with the Agreement, the terms
and conditions of this Amendment shall control. Any terms in initial capital
letters or all capital letters used as a defined term but not defined in this
Amendment shall have the meaning set forth in the Agreement. Upon execution of
this Amendment by the Parties, any subsequent reference to the Agreement between
the Parties shall mean the Agreement as amended by this Amendment. Except as
amended by this Amendment, the terms and conditions set forth in the Agreement
shall continue in full force and effect according to their terms.

 

WHEREAS, CSG is providing and Customer is using CSG’s Professional Services
Group for various projects pursuant to the Agreement; and

 

WHEREAS, Customer acknowledges and CSG agrees the ****** rate fee for
Professional Services shall be adjusted to reflect a revised ****** rate
commencing with the Effective Date of this Amendment.

 

NOW THEREFORE, CSG and Customer agree to the following as of the Effective Date:

 

1.

Schedule F, Fees, Section V, entitled “Technical Services/Implementation
Services/Training,” Subsection A. entitled “Technical Services/Professional
Services,” subsection 1, entitled “Technical Services/Professional Services
(Note 1)” shall be deleted in its entirety and replaced as follows:

 

1. Technical Services/Professional Services (Note 1)


The ****** rates listed in the table below are for general guidance only. Actual
fees may vary depending on the project requested by Customer via a Service
Request Form. All projects and the associated fees shall be set forth in a
mutually agreed upon Statement of Work.

 

Description of Item/Unit of Measure

Frequency

Fee

Professional Services (per ******, per ****)

*** *******

$******

 

Note 1: If, in CSG’s reasonable judgment, any Technical Services requested by
Customer require the use of highly specialized or advanced technical resources,
the Parties shall in good faith negotiate the rates for such Technical Services,
the rate for such resources not to exceed a maximum of $****** per ****.

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 




 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

THIS AMENDMENT is executed on the day and year last signed below (“Effective
Date”).

 

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC (“CUSTOMER”)

 

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Jeur Abeln

 

By:  /s/ Gregory L. Cannon

 

Name: Jeur Abeln

 

Name:  Gregory L. Cannon

 

Title:  Senior Vice President Procurement

 

Title:  SVP, General Counsel & Secretary

 

Date:  8/16/2017

 

Date:  Aug 15, 2017

 

 